DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6,12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 8176736 to Janssen in view of US Patent 3774399 to Nohira in view of US Patent 6598396 to Bailey and further in view of US Publication 20190300980 to Hayashi.
As to claim 1, Janssen discloses an exhaust gas recirculation blower of an internal combustion engine which conducts exhaust gas received directly from an exhaust gas recirculation cooler (142, 130, 112, Fig 3 alt 510 Fig 5) and is directly connected to a charge air tract of the internal combustion engine.

Nohira discloses a stator (housing of 14, and piping 14a,14b); and a rotor (14). Further Nohira discloses that the system is concerned with sulfuric acid produced from water and pollutants in the exhaust entering the EGR system and addresses them in part (Col 1, Line 13-28).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Janssen to include a stator and rotor arrangement using the teachings of Nohira as this was a well known compressor arrangement at the time in the art, and would have been efficient and effective to move the EGR into the intake while not departing from the scope of Janssen.
Bailey discloses that every path element of an EGR system should be made from a corrosion resistant material, such as Stainless Steel to resist acid corrosion (Col 1, Line 33-40).
Hayashi discloses that an ideal material for use throughout an exhaust system in a vehicle to resist corrosion is Duplex Stainless Steel (Par 0003, 0021) which also allows for a reduction in material costs (Par 0003).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Janssen to include for the housing and impeller of the EGR 
As to claim 2, Janssen discloses the material is a metal material that is corrosion-resistant and erosion-resistant when exposed to the acidic atmosphere (as cited above Claim 1).
As to claim 3, Janssen discloses the assemblies of the stator comprise one or more of: an intake socket, a compressor housing, and a diffuser (as modified by Nohira above: 14 housing, 14a, 14b).
As to claim 4,5, Janssen discloses the metal material comprises an austenitic steel or a duplex steel (Hayashi: Par 0003,0021).
As to claim 6, Janssen discloses the assemblies of the rotor comprise one or more of: a compressor impeller, an impeller blades, and LEGAL\44508476\1Attorney Docket # 410001-746/444669a compressor shaft (as modified by Nohira above 14,15).
As to claim 12, Janssen discloses the metal material comprises a duplex steel (Hayashi: Par 0003,0021).
claim 14, Janssen discloses the exhaust gas recirculation blower is an inline blower (142, alt 510).

Claims 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 8176736 to Janssen in view of US Patent 3774399 to Nohira in view of US Patent 6598396 to Bailey and further in view of US Publication 20190300980 to Hayashi as applied to Claim 2 above, and further in view of US Publication 20080178848 to Duffy.
As to claim 13, Janssen does not expressly disclose the metal material comprises a titanium alloy.
Duffy discloses using titanium as a corrosion resistant component through an EGR and intake exhaust components (Par 0022).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Janssen to include the use of titanium in the stator using the teachings of Duffy as this would have been a mere substitution of materials to facilitate a desired level of corrosion resistance and component strength as needed in the system.

Claims 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 8176736 to Janssen in view of US Patent 3774399 to Nohira in view of US Patent 6598396 to Bailey and further in view of US Publication 20190300980 to Hayashi.
claim 9, Janssen discloses An internal combustion engine, comprising: multiple cylinders (110); and an exhaust gas turbocharger comprising: a turbine (121) configured to expand exhaust gas leaving the multiple cylinders (Fig 3 alt Fig 5); and a compressor configured to use energy extracted by the turbine to compress charge air fed to the multiple cylinders (122); an exhaust gas recirculation (Fig 3 alt Fig 5, through 130,142 alt 510) comprising: an exhaust gas recirculation cooler (130) that receives exhaust gas directly from the multiple cylinders; and an exhaust gas recirculation blower (142, alt 510) that receives exhaust gas directly from the exhaust gas recirculation cooler and is directly connected to a charge air tract of the internal combustion engine.
While Janssen shows a traditional compressor turbine arrangement it does not expressly disclose a stator; and a rotor, the rotor comprises one of a titanium alloy and duplex steel that is corrosion- resistant and erosion-resistant when exposed to an acidic atmosphere; wherein: assemblies of the stator, which conduct exhaust gas, comprise a material that is corrosion-resistant and erosion-resistant when exposed to an acidic atmosphere.
Nohira discloses a stator (housing of 14, and piping 14a,14b); and a rotor (14). Further Nohira discloses that the system is concerned with sulfuric acid produced from water and pollutants in the exhaust entering the EGR system and addresses them in part (Col 1, Line 13-28).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Janssen to include a stator and rotor arrangement using the 
Bailey discloses that every path element of an EGR system should be made from a corrosion resistant material, specifically Stainless Steel to resist acid corrosion (Col 2, Line 33-40).
Hayashi discloses that an idea material for use throughout an exhaust system in a vehicle to resist corrosion is Duplex Stainless Steel (Par 0003, 0021) which also allows for a reduction in material costs (Par 0003).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Janssen to include for the housing and impeller of the EGR blower as well as the EGR pipe comprise corrosion resistant material such that the rotor comprises one of a titanium alloy and duplex steel that is corrosion- resistant and erosion-resistant when exposed to an acidic atmosphere; wherein: assemblies of the stator, which conduct exhaust gas, comprise a material that is corrosion-resistant and erosion-resistant when exposed to an acidic atmosphere using the combined teachings of Bailey and Hayashi so that the EGR system would be able to withstand the corrosive acids from the exhaust system that are not accommodated for and to further reduce costs of materials used allowing the system to maintain a leak free design at cost.

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 8176736 to Janssen in view of US Patent 3774399 to Nohira in view of US Patent 6598396 to Bailey and further in view of US Publication 20190300980 to Hayashi as applied to claim 9 above and further in view of US Publication 20170335761 to Horsley.
As to claim 10, Janssen discloses the internal combustion engine is an internal combustion engine, specifically a Compression Ignition Diesel Engine or any alternative engine desired (Col 1, Line 48-60), but does not expressly disclose how it is operated with one of heavy fuel oil or gas.
Horsley discloses how ships run compression ignition engines and utilize heavy fuel oil as a fuel source (Par 0010, 0012).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Janssen for use in a ship and it would have been obvious to use heavy fuel oil in the engine of Janssen using the teachings of Horsley as Compression Ignition Engines are commonly known to run low octane heavy fuel oils such as diesel as their power source, and these high power engines are also well known to be used in large commercial vehicles such as ships and locomotives, and it would have been obvious for the system Janssen to be used in such an arrangement as it would be a useful power source for a large commercial vehicle as known in the art. 
As to claim 11, Janssen discloses the internal combustion engine internal is an internal combustion engine of a ship (As cited Claim 10 above). 

Response to Arguments
Applicant’s arguments with respect to claims have been considered. 
With regards to Applicant’s argument that the prior art does not disclose “an exhaust gas recirculation blower that receives exhaust gas directly from the exhaust gas recirculation cooler and is directly connected to a charge air tract of the internal combustion engine” the examiner is unconvinced. Janssen discloses this feature in Figures 3 and 5 where there are no intervening pumps or coolers etc between the blower and the intake tract and the egr cooler.
With regards to Applicant’s argument that “Thus, Nohira fails to disclose assemblies of the stator, which conduct exhaust gas received directly from an exhaust gas recirculation cooler and directly to an air intake tract of the internal combustion engine. Further, one skilled in the art would eliminate an exhaust gas recirculation cooler from Janssen's configuration as Nohira sought to eliminate such an assembly” the examiner is unconvinced. The examiner does not rely on Nohira for these teachings but relies on Nohira for teachings as to the basic and common structure of the stator and rotor housing of the blower system, as such the Nohira is not relied upon for receiving exhaust gas directly from the cooler and inputting it into the intake as Janssen is the primary art and teaches these features.

Prior Art
Additional art of note is US Patent 7490462 which uses a blower EGR system and highlights the issues with heavy oils and sulfur and the resultant production of Sulfuric acid in the EGR line and which places EGR gas into direct communication with the intake manifold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746